FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XIUZHU ZHANG,                                    No. 09-72488

               Petitioner,                       Agency No. A078-727-598

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Xiuzhu Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Lin v. Holder, 588 F.3d

981, 984 (9th Cir. 2009), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Zhang’s motion to reopen to

rescind her removal order because the hearing notice was sent by regular mail to

the address last provided by Zhang and the evidence submitted by Zhang was not

sufficient to overcome the presumption of effective service. Cf. Sembring v.

Gonzales, 499 F.3d 981, 988-90 (9th Cir. 2007) (describing evidence sufficient to

overcome presumption of effective service).

      Due process was satisfied because “[t]he method of service was reasonably

calculated to ensure that notice reached [Zhang].” Farhoud v. INS, 122 F.3d 794,

796 (9th Cir. 1997).

      To the extent Zhang contends that she should have been permitted to file a

successive asylum application under 8 U.S.C. § 1158(a)(2)(D), this contention is

foreclosed by Chen v. Mukasey, 524 F.3d 1028, 1032 (9th Cir. 2008) (an alien

subject to a final removal order may only reapply for asylum through a successful

motion to reopen).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72488